PER CURIAM: *
Appealing the Judgment in a Criminal Case, Hendrix Omar Maldonado-Vasquez (Maldonado) preserves for further review his contention that his sentence is unreasonable because this court’s post-Booker** rulings have effectively reinstated the mandatory Sentencing Guideline regime condemned in Booker. Maldonado concedes that his argument is foreclosed by United States v. Mares, 402 F.3d 511 (5th Cir.), cert. denied, — U.S. —, 126 S.Ct. 43, 163 L.Ed.2d 76 (2005), and its progeny, which have outlined this court’s methodology for reviewing sentences for reasonableness. Maldonado also raises arguments that are foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty provision and not a separate criminal offense. The Government’s motion for summary affirmance is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


 United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).